Citation Nr: 0620248	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  00-07 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from April 1948 to April 1952, and 
from July 1967 to December 1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
while certain actions have been accomplished pursuant to a 
Board remand dated in March 2001, for the reasons stated 
below, this case must again be remanded.  

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify the appellant 
if further action is required.


REMAND

The Board first notes that it recently obtained an 
independent medical opinion in this matter, dated in April 
2006.  Accordingly, since the appellant was thereafter 
entitled to provide additional argument and evidence in 
response to this medical opinion, the Board sent the 
appellant an April 2006 letter that advised her of her right 
to provide such argument and/or evidence, or waive her right 
to do so.  That letter further advised appellant that in the 
event she decided to provide additional evidence, she could 
also waive her right to have this evidence reviewed by the RO 
for the issuance of a supplemental statement of the case, and 
instead have the Board proceed with the adjudication of her 
appeal without remanding her case to the RO.

In a statement dated and signed in June 2006, the appellant 
advised the Board in writing that she wanted this case 
remanded to the RO for review of evidence she submitted with 
her correspondence.  Therefore, the Board finds that the lack 
of the appellant's waiver of the RO's initial review of this 
evidence requires the remand of the issues on appeal.  38 
C.F.R. § 20.1304(c) (2005).


Accordingly, the case is REMANDED for the following action:

The case should once again be reviewed on 
the basis of all of the evidence received 
since the supplemental statement of the 
case, dated in May 2003.  If the benefit 
sought is not granted in full, the 
appellant should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


